Citation Nr: 0919584	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  02-05 129	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to service connection for a lumbar spine 
disability.

5.  Entitlement to service connection for left carpal tunnel 
syndrome.

6.  Entitlement to service connection for thoracic outlet 
syndrome.

7.  Entitlement to a disability rating greater than 
50 percent for organic affective disorder.  

8.  Entitlement to a disability rating greater than 
10 percent for residuals of a skull bone fracture.

9.  Entitlement to a disability rating greater than 
10 percent for facial scars.

10.  Entitlement to a disability rating greater than 
10 percent for a laparotomy scar.

11.  Entitlement to a compensable disability rating for a 
scar of the scrotum.

12.  Entitlement to a compensable disability rating for 
residuals of a right wrist injury (exclusive of right carpal 
tunnel syndrome).

13.  Entitlement to a compensable disability rating for 
residuals of a laceration of the liver.

14.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from June 1958 to August 
1962.  

This appeal was previously before the Board of Veterans' 
Appeals (Board) in June 2005, when it was remanded for 
further evidentiary development.  While the appeal was in 
remand status, the RO granted service connection for left 
shoulder impingement, and right carpal tunnel syndrome in a 
December 2007 rating decision.  These grants represent a 
complete resolution of the appeal as to these issues.  
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The RO 
additionally granted a 10 percent disability rating for a 
laparotomy scar.  As the Veteran has not expressed 
satisfaction with this determination, and as a higher 
disability rating is potentially available, this issue 
remains in appellate status.

The issues of entitlement to service connection for a 
bilateral knee disability, entitlement to service connection 
for fibromyalgia, entitlement to service connection for a 
cervical spine disability, entitlement to service connection 
for a lumbar spine disability, entitlement to service 
connection for left carpal tunnel syndrome, entitlement to 
service connection for thoracic outlet syndrome, entitlement 
to a disability rating greater than 50 percent for organic 
affective disorder, entitlement to a disability rating 
greater than 10 percent for residuals of a skull bone 
fracture, entitlement to a disability rating greater than 
10 percent for facial scars, entitlement to a disability 
rating greater than 10 percent for a laparotomy scar, 
entitlement to a compensable disability rating for a scar of 
the scrotum, entitlement to a compensable disability rating 
for residuals of a right wrist injury (exclusive of right 
carpal tunnel syndrome), and entitlement to a compensable 
disability rating for residuals of a laceration of the liver 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected disabilities render him 
unable to obtain or retain employment.






CONCLUSION OF LAW

A total disability rating for compensation based upon 
individual unemployability due to service-connected 
disabilities is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  In this case, the Board 
finds that by virtue of the resolution reached below, any 
deficiencies with regard to the notice provided to the 
Veteran are rendered moot.

The Veteran's service medical records, private medical 
records, VA medical records, and VA medical examinations have 
been obtained in support of the Veteran's claim.  
Additionally, the Veteran and his representative have 
presented relevant written argument in support of his claims.  
We are satisfied that the evidence of record pertaining to 
the issue decided herein is adequate to support the decision 
reached herein.  All relevant records and contentions have 
been carefully reviewed.  Thus, the Board concludes that VA 
has satisfied its duty to assist the Veteran in developing 
evidence to support his claim for a total disability rating 
due to individual unemployability.  



Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 
60 percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  Alternatively, a total disability 
rating for compensation based on unemployability may be 
assigned to a veteran who is unable to secure and follow a 
substantially gainful occupation by reason of his/her 
service-connected disabilities.  The veteran's employment 
history, educational and vocational attainment as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose.  

Initially, the Board notes that the Veteran is actually 
unemployed, as he has not worked since 1990.  His employment 
background includes employment as an electronics technician.  
His self-reported educational background includes one year of 
high school and subsequent technical training in electronics 
repair.

The Veteran has been awarded service connection for organic 
affective disorder, rated as 50 percent disabling; left 
shoulder impingement syndrome, rated as 20 percent disabling; 
disfiguring scars of the face, rated as 10 percent disabling; 
residuals of a skull fracture, rated as 10 percent disabling; 
right wrist carpal tunnel syndrome, rated as 10 percent 
disabling; a laparotomy scar, rated as 10 percent disabling; 
residuals of a right wrist fracture, rated as noncompensable; 
residuals of a laceration of the liver, rated as 
noncompensable; and a scar of the scrotum, rated as 
noncompensable.  The combined disability rating is 
80 percent, effective as of December 2006, reflecting the 
date that grants of service connection for left shoulder 
impingement and right carpal tunnel syndrome were 
implemented, along with an increased disability rating for 
the laparotomy scar.  

Thus, the Veteran has one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 80 percent or more.  As such, he meets the schedular 
criteria for an award of a total disability rating based upon 
individual unemployability.  As noted above, a high rating in 
itself is a recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose.  The Board must determine 
whether the Veteran is precluded from obtaining and retaining 
gainful employment solely due to his service-connected 
disabilities.

To answer these questions, we turn to the medical evidence of 
record, which includes several pertinent medical opinions.  
One of the Veteran's private physicians, Luis F. Garcia 
Juanarena, MD., has presented a February 2006 statement in 
which he opines that the Veteran's chronic brain syndrome 
renders him permanently disabled for any job.  In a February 
1999 statement, another private physician, a neurologist, 
opines that the Veteran is permanently disabled from any work 
and unemployable due to chronic brain syndrome, and notes 
that the Veteran will never improve despite rehabilitation, 
medications, or surgery.  Lastly, the report of a November 
2007 VA spine examination contains the following statement:  
"actual poor carry over and cognitive status (evidenced in 
today's interview on which patient showed deficits) should 
preclude him to obtain gainful employment."

After consideration of all the evidence of record, the Board 
finds that the Veteran is in fact, precluded from obtaining 
and retaining gainful employment solely due to his service-
connected disabilities.  In particular, we observe that his 
service-connected disabilities encompass both mental and 
physical impairments, a combination which renders the 
performance of the physical and mental acts required by 
employment especially challenging.  Van Hoose.  This 
conclusion is supported by the medical evidence of record, 
generated by both the physicians who treat the Veteran on a 
regular basis and are thus familiar with his functioning over 
time, as well as a physician who examined him in the 
objective context of a VA compensation examination.  We 
therefore hold that the award of a total disability rating 
based upon individual unemployability due to service-
connected disabilities is warranted.  

Lastly, the Board notes the somewhat unorthodox approach 
taken here, of approving a total disability rating prior to 
fully-developing and adjudicating the service connection and 
increased rating claims which remain pending on appeal.  In 
this case, however, the evidence currently of record supports 
the grant of a total disability rating at this point in time.  
Furthermore, all the evidence is to the effect that the 
Veteran's service-connected disabilities are unlikely to 
improve and are permanent in nature.  Under these 
circumstances, implementing this grant of benefits in the 
most timely manner yields the best result for the Veteran.  



ORDER

A total disability rating based upon individual 
unemployability due to service-connected disabilities is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

A remand in this case is primarily necessitated by the AMC's 
failure to fully complete the remand actions ordered by the 
Board in June 2005.  At that time, the Board noted that two 
of the Veteran's treating physicians, Luis F. Garcia 
Juanarena, MD., and Juan Deniz, MD., had not provided actual 
treatment records for review by VA adjudicators, but rather 
had provided treatment summaries.  As contemporaneous 
treatment records are more helpful to adjudicators, the Board 
requested that the AMC contact the two physicians and request 
that they provide actual treatment records reflecting the 
entire time period during which each has treated the Veteran.  
It was specifically requested in the remand that follow-up 
requests be made, as necessary.  Although the AMC requested 
actual treatment records from both physicians, only Dr. 
Deniz. provided actual treatment records, and then only for 
the time period from 1999 to 2005, despite his own statement 
that he had been treating the Veteran since 1993.  Dr. Garcia 
Juanarena only provided another treatment summary.  No 
follow-up attempts were made by the AMC.  

Governing regulation provides that the VA will make 
reasonable efforts to obtain relevant records, including 
those generated by private medical care providers.  Such 
reasonable efforts will generally consist of an initial 
request for the records, and if the records are not received, 
at least one follow-up request, unless a response indicates 
that the records sought do not exist or that a follow-up 
request would be futile.  38 C.F.R. § 3.159(c)(1).

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the Veteran to 
develop the facts pertinent to the claim.  Furthermore, the 
RO is required to fully complete the development ordered by 
the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).  Therefore, upon 
remand, the RO/AMC should again contact both physicians, 
requesting complete treatment records from Dr. Garcia 
Juanarena, and treatment records from 1993 to 1999 and from 
2005 onward, from Dr. Deniz.  

Subsequent to the most recent RO-level adjudication of the 
Veteran's appeal, the United States Court of Appeals for 
Veterans Claims (Court) refined its interpretation of the 
pertinent statutes which require notice to claimants of what 
type of evidence may substantiate claims.  Regarding a claim 
for an increased disability rating, VA must notify the 
Veteran that the evidence required to substantiate the claim 
includes evidence demonstrating a worsening or increase in 
the severity of the disability and the effect that worsening 
has on the claimant's employment and daily life, general 
notice that a disability rating is determined by application 
of the relevant Diagnostic Code, of criteria required under 
the applicable Diagnostic Code or under alternate Diagnostic 
Codes which would not be satisfied if the claimant 
demonstrated a noticeable worsening and effects of such 
worsening on employment and daily life, and of the types of 
medical and lay evidence which may be relevant to 
substantiate such contentions.  See Vazquez-Flores v. Peake 
(Vazquez), 22 Vet. App. 37 (2008).  In this case, the Veteran 
has not received the sort of specific notice required by 
Vasquez.  

The Veteran filed the claims for increased disability ratings 
in 1999.  The regulations governing the ratings to be 
assigned to skin disorders were amended effective August 30, 
2002.  The new criteria are only to be applied as of their 
effective date (i.e., at no earlier date).  See VAOPGCPREC 3-
2000 (Apr. 10, 2000).  Thus for the period of time prior to 
August 2002, the RO is required to apply the older regulatory 
criteria to the Veteran's scar disabilities.  For the period 
of time after August 2002, the RO must compare the two sets 
of potentially-applicable rating criteria to determine which 
is more beneficial to the Veteran and his claims, and apply 
the more beneficial version.  Review of the recent 
adjudications, however, reveals that no such comparison has 
been undertaken; rather the AMC/RO has only applied the newer 
criteria to the entire time period.  As this application 
prior to the effective date of the new regulations is 
explicitly prohibited, a remand is required for the purpose 
of notifying the Veteran specifically of both sets of 
criteria and for the AMC/RO to perform the analysis outlined 
here.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate 
releases, the RO/AMC should again contact 
Dr. Garcia Juanarena., and Dr. Deniz, to 
request actual treatment records from 
1990 until the present, in the case of 
Dr. Garcia Juanarena , and from 1993 to 
1999 and from 2005 onward, in the case of 
Dr. Deniz.  Again, the RO/AMC should 
specify that actual treatment records, as 
opposed to treatment summaries, are 
needed.  Follow-up requests should be 
made as necessary, and should be fully-
documented for the claims file.  

2.  The RO/AMC shall provide the Veteran 
with a letter pertaining to his increased 
rating claims that:  informs him of the 
information and evidence not of record 
that is necessary to substantiate his 
claim; informs him of the information and 
evidence that VA will seek to provide; 
informs him of the information and 
evidence he is expected to provide; 
advises him of the criteria for 
establishing a disability rating and 
effective date of award; notifies him 
that, to substantiate his claim, he must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of 
service-connected disabilities currently 
on appeal, the effect that worsening has 
on his employment and daily life; 
provides him with the appropriate 
Diagnostic Codes for rating his service-
connected disabilities, including the 
older and newer skin rating criteria; and 
notifies him that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent, based on the nature of 
the symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  

3.  After the development requested above 
has been completed, the RO should again 
review the record, to include an 
application of both the older and newer 
skin rating criteria, as set forth above.  
If additional evidentiary development is 
apparent at this point, it should be 
accomplished.  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


